Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 20, 2018

                                     No. 04-17-00707-CR

                                    John Albert SANTOS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR10728
                         Honorable Jefferson Moore, Judge Presiding

                                        ORDER
        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on July 18, 2018. See TEX. R. APP. P. 38.6(a). On the due date,
Appellant filed a third motion for an extension of time to file the brief until August 17, 2018.
        Appellant’s motion is GRANTED. We ORDER Appellant to file a motion to dismiss or
the brief not later than August 17, 2018. Any further motion for extension of time to file
Appellant’s brief will be strongly disfavored.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court